Order
Per Curiam
R.L.T. (“Father”) appeals the circuit court’s judgment terminating his parental rights to his son, D.R.T. The court terminated Father’s parental rights on the grounds that he had abandoned D.R.T., he had failed to rectify conditions that led to D.R.T.’s coming into care and conditions of a potentially harmful nature continue to exist, and he was unfit to be a party to the parent-child relationship. On appeal, Father challenges the sufficiency of the evidence to support terminating his parental rights on any of these grounds. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).